Exhibit 10.2 [f8k_jpex040814.htm]

 



   

URBAN CONTROL DEPARTMENT

LAND USE OFFICE

DOCUMENT NUMBER: EXP/75 US775/2014

MATTER: TECHNICAL OPINION OF LAND USE

http:||static2.wikia.nocookie.net|__cb20131210002161|logopedia|images|e|e1|PlayasdeRosarito_XXIAyuntamiento.png
[image_004.jpg]  
http:||www.rosarito.gob.mx|VI|Transparencia|iconos|entiendeyatiendegris_200x68.png
[image_005.jpg]

Playas de Rosarito, B.C on March 31st, 2014

 

    Seal C. RUBEN BONILLA RODRIGUEZ   CITY HALL C. MUCIÑO QUIÑONES JOSE LUIS  
PLAYAS DE ROSARITO LAND OWNERS   FILED TRATAMIENTOS AMBIENTALES SCORPION S.A DE
C.V   APRIL 08, 2014 APPLICANT   URBAN CONTROL DEPARTMENT

 

By this mean and in response to the request US/75/2014, filed in this office,
related to TECHNICAL OPINION of Land use for the CONSTRUCTION OF A WASTE
PROCESSING PLANT BASED IN A THERMAL OXIDATION (Surface of 16.06.72.50 hectares),
located at plots No. 45 and 46 Ejido Plan Libertador, Km 35+000 Boulevard 2000
Ros-Tij, of this Municipality of Playas de Rosarito, B.C.

 

After analyzing the guidelines of the program of Urban Development of the City
of Rosarito B.C, 2007-2020 (PDUCP-PR) published in the official newspaper number
43 of the State of Baja California, on October 19th, 2007, urban variables that
affect the area as well as physical property inspection we found the following
matters:

 

1. In the Letter of Urban Structure proposed for the year 2020 of PDUCP-PR
(according annex of the Letter D5) the area is classified with land use: ARC:
AREA OF CASUISTRY RESERVATION.

 

2. To meet land use conditions not covered by this program (2007-2020 PDUCP-PR),
will be used the concept of CASUISTIC ANALYSIS so that any proposal of use be
technically evaluated before being accepted or rejected. For the case where the
locations are public purposes, if the property is private will be considered the
provisions by the Urban Development Law, which states the procedure to ensure
the future of the property.

 

3. In point 3.12.2 the Compatible Land use table indicates the zone as reserve
area, industrial land use C: CONDITIONED.

 

4. In the backgrounds point of PDUCP-PR for the study and analysis of the urban
area, the City is classified in 14 sectors, in this case the zone is located on
the limit of the Population Center of Rosarito.

 

5. In its normative level the PDUCP-PR-states as particular targets for urban
image, seeks to define a distinctive urban image to Rosarito, through regulation
of new development and rebuilding of the image in the current urban corridors.
All in terms of urban character that keeps tourist town in the region.

 

6. In the standards and land criteria point, the topography, geological
vulnerability and urban risks are considered conditions. Within the assessment
by topographic setting are considered ranges land use suitability as described
below:

 

 

TEL: (661) 6149600 AND (661) 6149656

C. José Haroz Aguilar No. 2000, Fracc. Villa Turística, Playas de Rosarito, B.C,
C.P 22710

 

 



   

URBAN CONTROL DEPARTMENT

LAND USE OFFICE

DOCUMENT NUMBER: EXP/75 US775/2014

MATTER: TECHNICAL OPINION OF LAND USE

http:||static2.wikia.nocookie.net|__cb20131210002161|logopedia|images|e|e1|PlayasdeRosarito_XXIAyuntamiento.png
[image_004.jpg]  
http:||www.rosarito.gob.mx|VI|Transparencia|iconos|entiendeyatiendegris_200x68.png
[image_005.jpg]

 

 

·         Pending   0%-2%   CONDITIONED ·         Pending   3% to 15%   SUITABLE
·         Pending   16% to 35%   CONDITIONED ·         Pending   Greater than
35%   NOT SUITABLE

 

7. Based on the criteria of urban development, published in the Official Gazette
of the Federation on August 14, 1990, with the essential purpose of achieving
the integration of a basic reference instrument to help to avoid critical
situations in the development of population centers. Regarding territorial
occupancy the following is stated:

 

a. 0.4. It should not be allowed urban development in: susceptible areas to
landslides or landslides, on or at the foot of slopes, whose material is
inconsistent and fragile adhesion, prone to detachment for the heavy rains,
hydraulic saturation, overweight, vibratory movements or earthquakes, leaving a
minimum security strip of 25 feet between the bases of these and the
development. At the foot of artificial slope in the minimum safety margin noted
above.

 

b. 0.5 It should not be allowed urban development in areas with more rugged
terrain or slopes greater than 35%.

 

c. 0.8 It should not be allowed urban development inside or shore of the lake
beds, ponds and reservoirs, or in the beds of rivers, streams and canals. The
prohibition includes strict adherence to the protection determined by the
maximum flow record on their surfaces or sections in the last 20 years and with
a minimum distance of 15 meters of this dimension; It should not be allowed
urban development on lands with embossed depressions highly flooded by ground
waterproofing during intense or sustained periods of rainfall, or wetlands.

 

d. U.3 Any residential use, should be out a minimum 30 meters from a line of
high-voltage electric transmission.

 

8. Based on the article 77 of the Regulation of the Law of Urban Development and
19 of the General Management Standard: Study of urban impact. Prior the
registration of any demonstration, license, permit or authorization, those who
intend to carry out any of the following projects will require the opinion of
the Secretariat of Urban Development in environmental urban or urban impact:

 

I. Housing projects with over 10000 m2 of construction.

 

II. Project offices, shops, services, equipment industry with over 5000 m2 of
construction.

 

9. Based on the Regulation of the Building Act for the municipality of Playas de
Rosarito, Baja California, that provides:

 



TEL: (661) 6149600 AND (661) 6149656

C. José Haroz Aguilar No. 2000, Fracc. Villa Turística, Playas de Rosarito, B.C,
C.P 22710

 



 

 

   

URBAN CONTROL DEPARTMENT

LAND USE OFFICE

DOCUMENT NUMBER: EXP/75 US775/2014

MATTER: TECHNICAL OPINION OF LAND USE

http:||static2.wikia.nocookie.net|__cb20131210002161|logopedia|images|e|e1|PlayasdeRosarito_XXIAyuntamiento.png
[image_004.jpg]  
http:||www.rosarito.gob.mx|VI|Transparencia|iconos|entiendeyatiendegris_200x68.png
[image_005.jpg]

  

10. According to inspection on plots No. 45 and No. 46 are recorded uninhabited
lands and the passable access to the area in dirt roads, are observed sections
partially with cuts on lands, due to temporal reconditioning using heavy
machinery to such accesses, mostly green areas, virgin and natural areas, lands
do not have slope greater than 35%, or areas with very hilly reliefs, the lands
are adjacent with plot no. 40, to the east with plot no 41, to the south with
the limit line of the Center of population of Rosarito and Boulevard 2000 and to
the west with plot no. 44 and 47.

 

11. Consistent with the above and pursuant to the provisions of Article 115 of
the Constitution, the Law of Urban Development of the State of Baja California,
the Decree No. 166 that approved the creation of the municipality of Playas de
Rosarito published in the Official Newspaper on July 21, 1995, the Building Act,
the

 

Law of Ecological Balance and Environmental protection, regulations derived
therefrom, and the inspection, this Direction emits FAVORABLE TECHNICAL OPINION
OF USE OF LAND FOR CONSTRUCTION OF A WASTE PROCESSING PLANT BASED THERMAL
OXIDATION, but conditioned on the following:

 

a) This technical review conditional on land use is granted without prejudice to
any other authorizations that apply to other institutions.

 

b) This document is issued in intelligence that may be modified or adapted in
its content, in consideration for the programs, laws and regulations on urban
development and the competent authority.

 

c) The Protection works undertaken or to be undertaken to mitigate effects
caused by nature are the responsibility of the developer.

 

d) You must pass to the department of environmental management and local ecology
to process the license.

 

e) You must present documentation of current recruitment management services,
periodic collection and disposal of organic and inorganic waste and special
waste that could be generated. 

f) To submit soil mechanics study in areas where the plant is located.

 

g) You must submit feasibility of PEMEX for your project.

 

h) You must submit feasibility of C.F.E for your project.

 

i) You must submit feasibility of C.E.S.P.T for your project.

 

j) You must submit feasibility of CONAGUA for your project.

 

k) You must submit feasibility of S.C.T for your project.

 



TEL: (661) 6149600 AND (661) 6149656

C. José Haroz Aguilar No. 2000, Fracc. Villa Turística, Playas de Rosarito, B.C,
C.P 22710 

 

 

   

URBAN CONTROL DEPARTMENT

LAND USE OFFICE

DOCUMENT NUMBER: EXP/75 US775/2014

MATTER: TECHNICAL OPINION OF LAND USE

http:||static2.wikia.nocookie.net|__cb20131210002161|logopedia|images|e|e1|PlayasdeRosarito_XXIAyuntamiento.png
[image_004.jpg]  
http:||www.rosarito.gob.mx|VI|Transparencia|iconos|entiendeyatiendegris_200x68.png
[image_005.jpg]

 

l) You must submit a copy of the resolution of the environmental impact
assessment and risk study that issues the Direction of ecology of the State. 

 

m) Exhibit insurance policy for damages to third parties, if the license is
granted.

 

n) You must attach a copy of the documents mentioned in the preceding paragraphs
and present the final design (assembly plant indicating the integration of this
project with the rest of the property, architectural facades and floor.

 

o) You must present study of urban impact to land use department.

 

p) The above conditions will be reviewed by the department to process your
opinion in land use, meeting the requirements of the municipal registration
formalities.

 

q) This FEASIBILITY of land use is only applicable to the requested terms and
perceives that in case of SOCIAL REJECTION JUSTIFIED or other verifiable
impairment of health risk to the habitants of the area that occurs during the
period of construction and operation of this plant, as well as in breach of the
conditions set forth in this resolution, this will be revoked. 

 

IMPORTANT NOTICE: THE PRESENT DOCUMENT IS NOT A CONSTRUCTION OR OPERATION PERMIT
AND IN CASE OF FALSE INFORMATION RECEIVED IN OWNERSHIP PAPERS OR ANY
INFORMATION, THIS DOCUMENT IS AUTOMATICALLY CANCELED.

 

TEL: (661) 6149600 AND (661) 6149656

C. José Haroz Aguilar No. 2000, Fracc. Villa Turística, Playas de Rosarito, B.C,
C.P 22710

 



 

 

 

   

URBAN CONTROL DEPARTMENT

LAND USE OFFICE

DOCUMENT NUMBER: EXP/75 US775/2014

MATTER: TECHNICAL OPINION OF LAND USE

http:||static2.wikia.nocookie.net|__cb20131210002161|logopedia|images|e|e1|PlayasdeRosarito_XXIAyuntamiento.png
[image_004.jpg]  
http:||www.rosarito.gob.mx|VI|Transparencia|iconos|entiendeyatiendegris_200x68.png
[image_005.jpg]

 

For any changes arising purposes of improving the property, the project must to
adhere to the technical specifications of laws and regulations governing urban
development of the state of Baja California, as well as the fulfillment of the
relevant licenses for utilities and they must be authorized by the relevant
agencies.

 



A t t e n t i v e l y

“FOR A GOVERNMENT THAT

UNDERSTANDS AND CATERS TO PEOPLE”

Illegible signature

C.P Andrés Gómez Nájera

Director of Urban Control

H,V, Municipality of Playas de Rosarito

 

    Seal     CITY HALL     PLAYAS DE ROSARITO     FILED     APRIL 08, 2014    
URBAN CONTROL DEPARTMENT

 

 

    Illegible signature         Juan Manuel Diaz Rios     Department of Land Use
    H,V, Municipality of Playas de Rosarito



 

 

 

TEL: (661) 6149600 AND (661) 6149656

C. José Haroz Aguilar No. 2000, Fracc. Villa Turística, Playas de Rosarito, B.C,
C.P 22710



